334 S.W.3d 926 (2011)
STATE of Missouri, Respondent,
v.
Robert TOWNS, Appellant.
No. ED 94114.
Missouri Court of Appeals, Eastern District, Division Five.
March 29, 2011.
*927 Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant, Robert Towns, appeals from the judgment entered after a jury found him guilty of assault on a law enforcement officer in the first degree, armed criminal action and resisting arrest. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).